DETAILED ACTION
In response to communication filed on 11 January 2021, claims 1, 4, 7-8, 10-12, 14, 17, 19-21 and 23-25 are amended. Claims 1-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Response to Arguments
Applicant’s arguments, see "Claim Objections”, filed 11 January 2021, have been carefully considered and based on the amendments, the objections are updated in the “Claim Objections” section below. 

Applicant’s arguments, see "35 U.S.C. § 103”, filed 11 January 2021, have been carefully considered and are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 



Claim Objections
Claims 1, 6, 7, 10, 13-14, 17, 19-20, 23 and 25 are objected to because of the following informalities:  
Claim 1 and 14 recite “that should be edited together, as smart boxes, according to their semantic composite types” should read as --that should be edited together, as said smart boxes, according to the semantic composite data types-- and “representing the semantic composition”  should read as --representing a semantic composition-- due to typographical errors that may cause antecedent basis issues. 
Claims 6 and 19 recites “website components into smart boxes” should read  as --website components into said smart boxes-- due to typographical errors that may cause antecedent basis issues.
Claims 7 and 20 recites “batch offline processing and semantic decomposition” should read  as -- batch offline processing and said semantic decomposition-- due to typographical errors that may cause antecedent basis issues.
Claims 10 and 23 recites “said semantic composite types” should read  as – said semantic composite data types-- due to typographical errors that may cause antecedent basis issues.
Claims 13 and 25 recites “semantic composite” should read  as – said semantic composite data type-- due to typographical errors that may cause antecedent basis issues.
Claim 17 recites “said semantic data types” should read  as – said semantic composite data types-- due to typographical errors that may cause antecedent basis issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2015/0154164 A1, hereinafter “Goldstein”) in view of Abrahami (US 2013/0232403 A1, hereinafter “Abrahami1”). 

Regarding claim 1, Goldstein teaches
A website building system, said system comprising: (see Goldstein, [0111] “System 100 may be installed as part of a website building system”).
a memory; (see Goldstein, [0370] “The instructions may define the inventive device in operation with the computer platform… any type of disk… any other type of media suitable for storing electronic instructions and capable of being coupled to a computer system bus”). 
a processor; (see Goldstein, [0110] “System 100 may comprise… a processor 250”).
at least one database storing components of websites (see Goldstein, [0288] “the components from different versions of the website 605 which may be stored on database 660”; [0289] “the hierarchical arrangements of components may be stored in database 660”) of users built using said website building system, (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) semantic composite data types (see Goldstein, [0137] “may determine a set of highly and smart box definitions; and (see Goldstein, [0139] “an overlap group definition” – group is interpreted as smart box).
a unit running (see Goldstein, [0134] “super-node creator 230”) on said processor (see Goldstein, [0110] “System 100 may comprise… a processor 250”) to create and edit smart boxes (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) associated with semantic composites for the components of a page (see Goldstein, [0145] “may also perform container re-arrangement based on semantic analysis of the components in multiple containers… text components T1, T2 and T3 are contained in the container C1 and picture components P1, P2 and P3 are contained in the container C2… may recognize that T1 and P1 form a related pair, as well as T2-P2 and T3-P3, and thus may remove these six components (T1, T2, T3, P1, P2, P3) from the containers C1 and C2 and place them in the containing page, preserving the information about the relationships between them”) of a website, (see Goldstein, [0122] “each page of the pertinent web site individually”) said unit comprising: (see Goldstein, [0136] “super-node creator 230 may comprise”).
to receive, analyze (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other  and classify sets of components (see Goldstein, [0335] “Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”) of said page (see Goldstein, [0122] “each page of the pertinent web site individually”) that should be edited together, as smart boxes, (see Goldstein, [0187] “available in a visual design system such as grouping for editing, as many visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”; [0118] “may locate groups of components which should remain together (such as components which are highly overlapping)” – groups are interpreted as smart boxes) according to their semantic composite types, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as data types) said smart box definitions and (see Goldstein, [0139] “an overlap group definition”) the roles (see Goldstein, [0318] “components in T1 and T2 might still be connected to each other in their semantic role (as identified by component semantic analyzer”) and relationships of said components; (see 
wherein each said smart box is a data structure having a type representing the semantic composition of one set of components; and (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0141] “If the component is a logo instead of text-over-image… to create an overlap group instead of a text over image group” – logo is interpreted as type representing semantic composition). 
an editor… (see Goldstein, [0221] “The visual design system may provide a single editor for both versions (possible constrained when editing a mobile layout), or separate desktop and mobile site editors”) a classification… (see Goldstein, [0335] “Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”; [0036] “classifying the components into a semantic classification; and creating a match between elements from two matched components based on the semantic classification”) and to enable a user to perform interactive editing of said page comprising said components and (see Goldstein, [0246] “mobile page MP1 is edited via the mobile editor to exchange the vertical positions of A and B, creating MP2.  After this edit, the designer then inserts the new component X between A and B in the DP1 to create page DP2.  Component adder 340 may reconcile the changes made to DP2 and MP2”) said smart boxes, (see Goldstein, [0188] “may provide both predefined groups and predefined partial order sets… may allow the designer to specify predefined group hints (used for grouping components into a virtual super-node)”) wherein each said smart box is edited as a single unit (see Goldstein, [0135] “located groups may also be converted into virtual super-nodes… which may then be handled as a single component”) according to said classification (see Goldstein, [0335] “[0335] Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”; [0036] “classifying the components into a semantic classification; and creating a match between elements from two matched components based on the semantic classification”).
Goldstein does not explicitly teach a smart box handler; to receive a classification from said smart box handler. 
However, Abrahami1 discloses smart handles and also teaches
a smart box handler (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”). 
to receive information from (see Abrahami1, [0025] “designer defined according to the functionality of the smart handles and website editor defined according to functionality of the smart handles”; [0065] “may receive any changes made by user 5 using handles H1 and H2 and may pass this information to dynamic layout coordinator 120”) from said smart box handler (see Abrahami1, [0025] “designer defined according to the functionality of the smart handles and website editor defined according to functionality of the smart handles”; [0065] “may receive any changes made by user 5 using handles H1 and H2 and may pass this information to dynamic layout coordinator 120”; [0071] “may map handles to rules”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of smart handles passing on change, online editing, manually configuring and classifying at different levels as being disclosed and taught by Abrahami1, in the system taught by Goldstein to yield the predictable results of automatically triggering dynamic layout activity in conjunction with smart handles (see Abrahami1, [0066] “there may be two possible conventions for using smart handles in 
Claim 14 incorporates substantively all the limitations of claim 1 in a method form and is rejected under the same rationale.

Regarding claim 2, the proposed combination of Goldstein and Abrahami1 teaches
also comprising an updater (see Goldstein, [0216] “Dynamic layout handler 284”) to provide updates to said website based on external updates (see Goldstein, [0217] “the mobile-adapted application may have to be dynamically modified due to changes such as modifications to the content of a component such as the amount of contained text. These may include changes originating from an external source (e.g., external data feed, concurrent user activity, switching between data records in a list application)” and updates to said at least one database (see Goldstein, [0218] “the resulting alternate layout (including the grouping, POS and ordering information) may be stored in database 50 together with the application or separately for further use, or as the basis for further modifications”).   
Claim 15 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Goldstein and Abrahami1 teaches
wherein said semantic composite data types are at least one of (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity repeater semantic composites (see Goldstein, [0184] “Pattern POS locator 253 may detect a pattern partial order set when there is a repeating pattern of a given number of components (e.g. component pairs or triplets) having specific type, properties and layout at a given distance”).
Claim 17 incorporates substantively all the limitations of claim 4 in a method form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Goldstein and Abrahami1 teaches
wherein said repeater semantic composites (see Goldstein, [0184] “Pattern POS locator 253 may detect a pattern partial order set when there is a repeating pattern of a given number of components (e.g. component pairs or triplets) having specific type, properties and layout at a given distance”) are lists, (see Goldstein, [0184] “Pattern POS locator 253 may then save a list of relationships between components”) galleries and grids (see Goldstein, [0105] “different gallery type for desktop and mobile list components)… e.g. grid gallery# of columns/rows”).   
Claim 18 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Goldstein and Abrahami1 teaches
wherein said editor (see Goldstein, [0221] “The visual design system may provide a single editor for both versions (possible constrained when editing a mobile layout), or separate desktop and mobile site editors”) allows a user of (see Goldstein, [0210] “designer defined parameters and website building system defined parameters”) said website building system (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) to interactively designate said website components into smart boxes (see Goldstein, [0188] “may provide both predefined groups and predefined partial order sets… may allow the designer to specify predefined group hints (used for grouping components into a virtual super-node)”).    
Claim 19 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Goldstein and Abrahami1 teaches
wherein said smart box handler comprises: (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”)
an automatic handler (see Goldstein, [0294] “Comparer and merger 650 may”) to analyze (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) a page of said website and (see Goldstein, [0122] “each page of the pertinent web site individually”) to perform semantic decomposition according to said analysis; and at least one of: (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”). 
an online analyzer and handler (see Abrahami1, Fig.2) to provide online processing (see Abrahami1, [0043] “dynamic layout during online editing”) and said semantic decomposition (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared via said automatic handler (see Goldstein, [0294] “Comparer and merger 650”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Goldstein and Abrahami1 teaches
and also comprising at least one of: an interactive handler (see Abrahami1, [0076] “manual modifier 145”) to enable a user (see Abrahami1, [0064] “a web-based site editing system is used as an example of a visual design system… Manual modifier 145 may allow designer 5 to override the pre-defined display and/or functionality of handles H1, H2 and H3”) of said website building system (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) to manually configure (see Abrahami1, [0071] “a user or designer may map handles to rules at different levels such as at the entire system level, at a specific application level (such as part of the application creation information) or even at page, container, component or component class level”) said semantic decomposition; and (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”). The motivation for the proposed combination is maintained. 
Claim 21 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Goldstein and Abrahami1 teaches
and also comprising: a site generation system (see Goldstein, [0272] “initial layout converter”) to generate said website comprising (see Goldstein, [0095] “some parts of the  said smart boxes; and (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes).
an import handler to import (see Goldstein, [0363] “(including an external content management changes) or through an external version control system 615 which may manage a version of the stored website”) and classify semantic decomposition definitions from (see Abrahami1, [0071] “may map handles to rules at different levels such as at the entire system level, at a specific application level (such as part of the application creation information) or even at page, container, component or component class level. Handles may also be automatically configured by system 100”) said site generation system (see Goldstein, [0272] “initial layout converter”) and systems external (see Goldstein, [0205] “third party application components (which may support multiple variants having different display sizes)”) to said website building system (see Goldstein, [0111] “System 100 may be installed as part of a website building system”). The motivation for the proposed combination is maintained. 
Claim 22 incorporates substantively all the limitations of claim 9 in a method form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Goldstein and Abrahami1 teaches
a semantic composite sensitive editor (see Goldstein, [0261] “mobile editor may interact with mobile handler 360 which handles mobile-side only changes”) to enable said user to apply special editing behaviors (see Goldstein, [0261] “any modification to the mobile layout configuration may be performed by a user typically via a specialized GUI display… Such a mobile editor may only allow the designer to perform certain operations, such as adding to said smart boxes; and (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0141] “If the component is a logo instead of text-over-image… to create an overlap group instead of a text over image group” – logo is interpreted as type representing semantic composition).
a semantic composite type editor (see Goldstein, [0258] “component modifier 350”) to enable general editing (see Goldstein, [0258] “when there are changes to attributes such as style, font or text size of a desktop component including general property changes”) of said semantic composite types (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as data types).  
Claim 23 incorporates substantively all the limitations of claim 10 in a method form and is rejected under the same rationale.

Regarding claim 11, the proposed combination of Goldstein and Abrahami1 teaches
also comprising a layout compiler (see Goldstein, [0100] “may employ dynamic layout”) to generate layout definitions (see Goldstein, [0098] “create parallel layout definitions for said website (see Goldstein, [0122] “each page of the pertinent web site individually”) according to a layout definition language (see Goldstein, [0098] “A visual design system may also provide an internal, consistent object data model of the site, with precisely specified attributes for all site objects. Thus, a visual design system may provide multiple visual layouts for a single site or application with a single set of components”).   
Claim 24 incorporates substantively all the limitations of claim 11 in a method form and is rejected under the same rationale.

Regarding claim 12, the proposed combination of Goldstein and Abrahami1 teaches
wherein said semantic composite sensitive editor comprises (see Goldstein, [0261] “mobile editor may interact with mobile handler 360 which handles mobile-side only changes”) a semantic composite editing behavior applier (see Goldstein, [0109] “Reconverter 300 may reconvert layout configuration after the main layout configuration application has been edited”) to apply additional editing capabilities (see Goldstein, [0100] “derive additional grouping and layout information, and can also be used to fine-tune the layout to different mobile display sizes”) to said smart boxes (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0141] “If the component is a logo instead of text-over-image… to create an overlap group instead of a text over image group” – logo is interpreted as type representing semantic composition).   


claim 13, the proposed combination of Goldstein and Abrahami1 teaches
wherein said semantic composite editing behavior applier comprises at least one of: (see Goldstein, [0109] “Reconverter 300 may reconvert layout configuration after the main layout configuration application has been edited”).
a resizer to handle (see Goldstein, [0187] “forms of association available in a visual design system such as grouping for editing, as many  visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”) semantic composite specific (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as data types) resizing for said smart boxes; (see Goldstein, [0187] “forms of association available in a visual design system such as grouping for editing, as many  visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together” – groups are interpreted as smart boxes).
Claim 25 incorporates substantively all the limitations of claim 13 in a method form and is rejected under the same rationale.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Abrahami1 in view of Abrahami et al. (US 2014/0108373 A1, hereinafter “Abrahami2”).

Regarding claim 3, the proposed combination of Goldstein and Abrahami1 teaches
about said smart boxes (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) and said semantic composites (see Goldstein, [0145] “may also perform container re-arrangement based on semantic analysis of the components in multiple containers… text components T1, T2 and T3 are contained in the container C1 and picture components P1, P2 and P3 are contained in the container C2… may recognize that T1 and P1 form a related pair, as well as T2-P2 and T3-P3, and thus may remove these six components (T1, T2, T3, P1, P2, P3) from the containers C1 and C2 and place them in the containing page, preserving the information about the relationships between them”) of said website (see Goldstein, [0122] “each page of the pertinent web site individually”) to be indexed to a search engine spider (see Goldstein, [0228] “a page might be indexed by a search engine spider reading the desktop layout configuration pages”).
The proposed combination of Goldstein and Abrahami1 does not explicitly teach a search engine friendly renderer to send information. 
However, Abrahami2 discloses website building system and also teaches
a search engine friendly renderer to send information (see Abrahami2, [0080] “sitemap renderer 45 may provide a sitemap to the spider and search engine friendly renderer 46 may create the search engine friendly version of the pertinent page whenever a page is requested by the spider”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of search engine friendly renderer to send information to be indexed to a search engine spider as being disclosed and taught by Abrahami2, in the system taught by the proposed combination of Goldstein and Abrahami1 to 
Claim 16 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VAISHALI SHAH/Examiner, Art Unit 2158